Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00404-CR
                           ———————————
                        ANGELA A. LARA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 08-DCR-048501


                         MEMORANDUM OPINION

      Appellant Angela A. Lara attempts to appeal an interlocutory order signed

May 10, 2018, denying her motion to recuse the trial judge in a post-conviction

habeas corpus proceeding. We dismiss the appeal for want of jurisdiction.
      In April 2018, appellant filed a third post-conviction application for a writ of

habeas corpus in the trial court, along with a motion to recuse the trial judge. The

trial judge declined to recuse himself and referred the motion to Judge Susan Brown,

presiding judge of the Eleventh Administrative Judicial Region of Texas. Judge

Brown denied the recusal motion. On May 21, 2018, appellant filed a notice of

appeal from the order denying her motion to recuse.

      The State moved to dismiss the appeal for want of appellate jurisdiction. The

procedures for recusal of judges, in both civil and criminal cases, is set out in Texas

Rule of Civil Procedure 18a. See Arnold v. State, 853 S.W.2d 543, 544 (Tex. Crim.

App. 1993). An order denying a motion to recuse is reviewable only on appeal from

a final judgment. See TEX. R. CIV. P. 18a(j). This rule does not permit an appeal of

an interlocutory order denying a recusal motion. See Neveu v. State, No. 01–14–

00638–CR, 2014 WL 4890720, at *1 (Tex. App.—Houston [1st Dist.] Sept. 30,

2014, no pet.) (mem. op., not designated for publication). This court has jurisdiction

to hear appeals from interlocutory orders only in narrow circumstances not present

here. See id.; Means v. State, 825 S.W.2d 260, 260 (Tex. App.—Houston [1st Dist.]

1992, no writ) (dismissing for lack of jurisdiction appeal from interlocutory order

denying recusal motion).

      Moreover, appellant’s felony conviction is final. See Lara v. State, No. 01–

09–00763–CR, 2010 WL 4484346 (Tex. App.—Houston [1st Dist.] Nov. 10, 2010,


                                          2
no pet.) (mem. op., not designated for publication). This court has no jurisdiction

over an appeal from an order denying a recusal motion in a post-conviction

proceeding. See Hamid v. State, Nos. 01–12–00141–CR & 01–12–00142–CR, 2012
WL 1564332, at *1–2 (Tex. App.—Houston [1st Dist.] May 3, 2012, no pet.) (mem.

op., not designated for publication) (dismissing appeal for lack of jurisdiction

because only Court of Criminal Appeals has jurisdiction in final post-conviction

felony proceedings).

      Accordingly, the State’s motion to dismiss is granted. This appeal is dismissed

for lack of jurisdiction. Any pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3